

 S1901 ENR: Support for United States-Republic of Korea Civil Nuclear Cooperation Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteenS. 1901IN THE SENATE OF THE UNITED STATESAN ACTTo authorize the President to extend the term of the
		  nuclear energy agreement with the Republic of Korea until March 19,
		  2016.1.Short titleThis Act may be cited as the
			 Support for United States-Republic of
			 Korea Civil Nuclear Cooperation Act.2.FindingsCongress makes the following
			 findings:(1)In the 60th year of the alliance, the relationship between the United States and the Republic of Korea could not be stronger. It is based on mutual sacrifice, mutual respect, shared interests, and shared responsibility to promote peace and security in the Asia-Pacific region and throughout the world.(2)North Korea’s nuclear weapons programs, including uranium enrichment and plutonium reprocessing technologies, undermine security on the Korean Peninsula. The United States and the Republic of Korea have a shared interest in preventing further proliferation, including through the implementation of the 2005 Joint Statement of the Six-Party Talks.(3)Both the United States and Republic of Korea have a shared objective in strengthening the Treaty on the Non-Proliferation of Nuclear Weapons, done at London, Moscow, and Washington July 1, 1968, and a political and a commercial interest in working collaboratively to address challenges to their respective peaceful civil nuclear programs.(4)The nuclear energy agreement referred to in section 3 is scheduled to expire on March 19, 2014. In order to maintain healthy and uninterrupted cooperation in this area between the two countries while a new agreement is being negotiated, Congress should authorize the President to extend the duration of the current agreement until March 19, 2016.3.Extension of
			 nuclear energy agreement with the Republic of KoreaNotwithstanding section 123 of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2153), the President is authorized to take such
			 actions as may be required to extend the term of the Agreement for Cooperation
			 between the Government of the United States of America and the Government of
			 the Republic of Korea Concerning Civil Uses of Atomic Energy, done at
			 Washington November 24, 1972 (24 UST 775; TIAS 7583), and amended on May 15,
			 1974 (25 UST 1102; TIAS 7842), to a date that is not later than March 19,
			 2016.4.Report to
			 Congress on progress of negotiations between the United States and Republic of
			 KoreaNot later than 180 days
			 after the date of the enactment of this Act, and every 180 days thereafter
			 until a new Agreement for Cooperation between the Government of the United
			 States of America and the Government of the Republic of Korea Concerning Civil
			 Uses of Nuclear Energy is submitted to Congress, the President shall provide to
			 the Committee on Foreign Relations and the Committee on
			 Appropriations of the Senate and the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives a
			 report on the progress of negotiations on a new civil nuclear cooperation
			 agreement.Speaker of the House of RepresentativesVice President of the United States and President of the Senate